                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Sterling D. Brown,
              Plaintiff,
v.                                               Civil Action No. 2:18-cv-922

City of Milwaukee, et al.
             Defendants.
______________________________________________________________________________

                  PLAINTIFF STERLING BROWN’S STATUS UPDATE


       NOW COMES THE PLAINTIFF, Sterling D. Brown, through undersigned counsel,

and submits this status update pursuant to this Court’s Order, dated July 19, 2021. (Dkt.

91.)


       As previously reported, the City of Milwaukee approved and signed the

settlement agreement. In accordance with the terms of the settlement agreement, on July

6, 2021 the City of Milwaukee moved this Court to strike Affirmative Defenses 5 and 12

from its answer. (Dkt. No. 89) This Court granted that motion on July 19, 2021.


       Matters remain pending, presumably based on recent changes to the makeup of

the Milwaukee Fire and Police Commission (FPC). Pursuant to the Settlement

Agreement, paragraphs 2 and 3, the City of Milwaukee “shall prepare the proposed

revised policies detailed in Exhibit 2” and will submit them to the Milwaukee Fire and

Police Commission (FPC) for final approval within sixty days of the execution of the

Agreement, i.e. on or before July 6, 2021. As previously represented to this Court, because

of changes to the FPC, this 60-day time limit was and is extended by mutual agreement.



          Case 2:18-cv-00922-PP Filed 08/05/21 Page 1 of 2 Document 92
      On July 16, 2021, counsel for the City of Milwaukee confirmed that the City will

be meeting with the new FPC to discuss the aforementioned policies and earlier today,

advised the meeting should happen soon. Accordingly, Mr. Brown respectfully requests

an additional sixty (60) days to provide the requisite opportunity for the City to fully

comply with the terms of the settlement agreement. As before, Mr. Brown will keep the

Court updated and will request a status conference if needed.


Respectfully submitted, August 5, 2021.

                                                     GINGRAS, THOMSEN, & WACHS, LLP

                                                                    s/ Mark L. Thomsen
                                                                     Mark L. Thomsen
                                                                State Bar No.: 1018839
                                                                   Scott B. Thompson
                                                                State Bar No.: 1098161
                                                       219 N. Milwaukee St., Suite 330
                                                                 Milwaukee, WI 53202
                                                             Telephone: (414) 935-5482
                                                    Email: mthomsen@gtwlawyers.com
                                                                  Counsel for Plaintiff




                                           2

         Case 2:18-cv-00922-PP Filed 08/05/21 Page 2 of 2 Document 92
